Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claims 26-45 is the inclusion therein of the limitations of a memory voltage regulator to provide a write voltage to the at least one memory bit of the plurality of memory bits. These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.
WO 2018/190872 A1 to Martin et al. is considered to be the closest prior art which discloses a die (20) for a printhead, comprising:  a plurality of fluidic actuator arrays (40A, 40B), proximate to a plurality of fluid feed holes; a plurality of address lines (24), proximate to a plurality of logic circuits on a low-voltage side of the plurality of fluid feed holes; and an address decoder circuit that couples to at least a portion of the address lines [24] to select a fluidic actuator (32, 34) in a fluidic actuator array (40A, 40B) for firing. (See figs.1, 8; ¶ [0001], [0009], [0021]-[0028], [0056]-[0060]; see also claims)
U.S. Patent 7,029,084 B2 to Schloeman et al. is also considered to be pertinent prior art (fig.7, col.11) which discloses an inkjet printhead assembly (12) includes complex analog and digital electronic components and power supplies for providing power to the electronic components within printhead assembly.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
	
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853